Co So NHN DH WO FP WD NHN

NO vp bd dN KN DR DN HN RO me ee Re
oo ~~ DH UW FBP WD NO F§ DOD OO FH HN DB OT FP WD YY KF OS

 
 

JUL 1

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF Cy PORNIA

BY, .
. DEPUTY CLERK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Case No. 1:19-cv-00222-LJO-SAB (PC)

GILBERTO GARCIA, )
)
Plaintiff, )
) ORDER DISCHARGING WRIT OF HABEAS
Vv. ) CORPUS AD TESTIFICANDUM AS TO
K. HOLLAND, et al., GILBERTO GARCIA, CDCR #J-91670
Defendants.
)

 

 

 

A settlement conference in this matter commenced on July 12, 2019. Inmate Gilberto Garcia,
CDCR #J-91670 is no longer needed by the Court as a participant in these proceedings, and the writ of
habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

DATE:

 

 

UNITED STATES MAGPFTRATE JUDGE

 

 
